Case: 20-1748    Document: 47 Page:
         Case 1:20-cv-11104-WGY     1 Date
                                Document 163Filed:
                                               Filed04/12/2021  Entry
                                                     04/12/21 Page 1 ofID:
                                                                         1 6414928




                   United States Court of Appeals
                                       For the First Circuit

 No. 20-1748

     VICTIM RIGHTS LAW CENTER; EQUAL RIGHTS ADVOCATES; LEGAL VOICE;
  CHICAGO ALLIANCE AGAINST SEXUAL EXPLOITATION; JANE DOE, an individual by
   and through her mother and next friend Melissa White; ANNE DOE; SOBIA DOE; SUSAN
                         DOE; JILL DOE; NANCY DOE; LISA DOE,

                                             Plaintiffs - Appellees,

                                                         v.

  MIGUEL ANGEL CARDONA, in his official capacity as Secretary of Education; SUZANNE
    GOLDBERG, in her official capacity as Acting Assistant Secretary for Civil Rights; US
                          DEPARTMENT OF EDUCATION,

                                             Defendants - Appellees.
 --------------------------------------------------------------------------------------------------------------------
 FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION; INDEPENDENT WOMEN'S
                                  LAW CENTER; SPEECH FIRST, INC.,

                                             Movants - Appellants.


                                                   MANDATE

                                            Entered: April 12, 2021

        In accordance with the judgment of February 18, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk


 cc:
 Alexa R. Baltes, Brian W. Barnes, Charles J. Cooper, Linda M. Correia, David Hinojosa, Lauren
 A. Khouri, Donald Campbell Lockhart, Stephanie Robin Marcus, Emily Martin, Nicole J. Moss,
 Gregory Francis Noonan, Cameron Thomas Norris, Michael Qian, Diane Lisa Rosenfeld, Oren
 McCleary Sellstrom, Matthew S. Shapanka, James Reid Sigel, Patrick N. Strawbridge, Elizabeth
 Tang
